Gregory, Justice.
The Department of Transportation condemned a tract of land in Cherokee County. Condemnees owned a mobile home trailer park located adjacent to the condemned tract. Sewer, septic and utility lines which serviced the park crossed the condemned tract. The Superior Court entered an order November 5, 1980 allowing condemnees 90 days before possession had to be surrendered to the department. The 90-day period was allowed in order that condemnees might make other provisions for services which would be interrupted when the lines would be destroyed by construction.
On April 3,1981 the trial court entered a temporary restraining *225order requiring condemnees and others to permit entry on the mobile home park premises for the purpose of giving notice to tenants of the beginning of construction on April 15, 1981, and consequent disruption of sewer, septic and utility lines.
Decided September 9, 1981
Rehearing denied September 29, 1981.
C. E. Thompson, for appellants.
Elliott R. Baker, for appellee.
This appeal was taken from the April 3, 1981 temporary restraining order complaining of lack of jurisdiction and other errors. A temporary restraining order expires by operation of law a maximum of 30 days after entry. Code Ann. § 81A-165 (2) (b); Moody v. State, 237 Ga. 775 (229 SE2d 619) (1976); Mar-Pak Michigan, Inc. v. Pointer, 226 Ga. 189 (173 SE2d 206) (1970). Accordingly, the issue is moot.

Appeal dismissed.


Jordan, C. J., Hill, P. J., Marshall, Clarke and Smith, JJ., concur.